DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of multilevel lock management. For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Kumar et al. (Pub. No. US2015/0356773) in view of Lai et al. (Pub. No. US2007/0250697) in view of Walls (Pub. No. US2019/0132643).
	Kumar teaches a method for providing virtual desktops and remote display. (Abstract, a number of virtual monitors in which to provide a virtual desktop and a characteristic of one of the virtual monitors can be identified. A virtual monitor can then be generated based on the characteristic, and a portion of the virtual desktop can be assigned to the virtual monitor based at least in part on the identified number. An image of the portion of the virtual desktop can then be captured from the virtual monitor, and provided for presentation on a monitor of a client device).  Lai teaches a method of remote image display. (Abstract, the monitoring computer system reads and displays the image data stored in the memory through the network so that the user can see, on the monitoring computer system, displaying images of the monitored computer system from booting to normal operating, and also can capture a displaying image when the monitored computer system crashes).  Walls teaches a method of remote display and performance monitoring. (Abstract,  An apparatus for improved rendering includes a number of processing channels to receive multiple input content sources and to process that input content. A compositor can composite processed input content to generate a composite output signal. An output adaptation block can adapt the composite output signal along with dynamic metadata for display by a display device. Each processing channel includes a statistics generator and an input adaptation block).  The improvement includes: 
analyzing, by the first accessibility engine, contents of the received image frame to determine one or more events of the received image frame, wherein the contents of the received image frame comprise an error message, and wherein the one or more events comprise a fatal error; 
detecting, by the first accessibility engine, based on the determined one or more events, whether that the remote VM is not operational; 
based on the detecting that the remote VM is not operational, processing the received image frame, by the first accessibility engine, according to an accessibility policy associated with the client device to generate a first output, the first output comprising metadata generated by the first accessibility engine for the received image frame, wherein the first output is based on the one or more events, and wherein the metadata comprises an indication that the remote VM is not operational; 
composing, by the first accessibility engine, a composite image frame for display on the client device, the composite image frame being a combination of data from the received image frame and data from the metadata generated by the first accessibility engine for the received image frame; and 
displaying, by the client device, the composite image frame.

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199